 

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT AND GUARANTY AND
AMENDMENT TO WARRANT

 

This AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT AND GUARANTY AND
AMENDMENT TO WARRANT, dated as of July 16, 2018 (this “Amendment”), is made by
and among VARIATION BIOTECHNOLOGIES (US), INC., a Delaware corporation (the
“Borrower”), the Guarantors identified under the caption “GUARANTORS” on the
signature pages hereto, and Perceptive Credit Holdings, LP, a Delaware limited
partnership (the “Lender”). Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Credit Agreement (defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Guarantors and the Lender have entered into that
certain Amended and Restated Credit Agreement and Guaranty, dated as of December
6, 2016 (the “Credit Agreement”);

 

WHEREAS, VBI Vaccines Inc., a British Columbia corporation (“VBIV”), has issued
that certain Amended and Restated Warrant for the purchase of 363,771 Common
Shares (as defined therein) (the “Warrant”) in favor of the Lender;

 

WHEREAS, the Borrower has requested that the Lender agree to certain amendments
and modifications to the Credit Agreement and Warrant as further described
herein; and

 

WHEREAS, the Lender is willing to agree to such amendments and modifications
subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

Article I
definitions

 

SECTION 1.1. Certain Terms. The following terms (whether or not underscored)
when used in this Amendment, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):

 

“Amendment” is defined in the preamble.

 

“Borrower” is defined in the preamble.

 

“Credit Agreement” is defined in the first recital.

 

“Lender” is defined in the preamble.

 

“Second Amendment Effective Date” is defined in Article III.

 

1

 

 

“Warrant” is defined in the second recital.

 

Article II
amendmentS

 

The provisions of the Credit Agreement and Warrant referred to below are hereby
amended in accordance with this Article II. Except as expressly so amended, the
parties hereto expressly acknowledge and agree that all other terms and
provisions of the Credit Agreement, the Warrant and each other Loan Document
shall continue in full force and effect in accordance with its terms.

 

SECTION 2.1. Amendments to Credit Agreement. Effective on (and subject to the
occurrence of) the Second Amendment Effective Date, the Credit Agreement shall
be amended as follows.

 

(a)       Section 3.2(a) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

(a)       From the Second Closing Effective Date through December 31, 2018, no
scheduled repayment of the aggregate outstanding principal amount of the Loans
shall be required. Thereafter, on the last Business Day of each calendar month,
the Borrower shall make a scheduled principal payment of $200,000, with the
entire remaining unpaid principal balance of the Loans payable in full and in
cash on the Maturity Date.

 

(b)       Section 3.3 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

SECTION 3.3 Application. Amounts repaid or prepaid in respect of the Loans shall
be applied as follows:

 

(a)       first, to the payment of fees, indemnities, costs, expenses and other
amounts then due and owing to the Lender (including fees and disbursements and
other charges of legal counsel payable under Section 11.3);

 

(b)       second, to the payment of any accrued and unpaid interest then due and
owing on the Loans;

 

(c)       third, to the payment of unpaid principal of the Loans, together with
the applicable Early Prepayment Fee thereon (if any); provided that the portion
of principal to be repaid or prepaid shall be limited to the extent necessary so
as to permit the payment in full of the applicable Early Prepayment Fee thereon
(if any) with the proceeds being used for such prepayment;

 

(d)       fourth, to the payment of any Exit Fee then due and payable; and

 

(e)       fifth, to the payment in full of all other Obligations then due and
payable; and

 

2

 

 

(f)       sixth, to the Borrower or such other Persons as may lawfully be
entitled to or directed by the Borrower to receive the remainder.

 

SECTION 2.2. Amendment to Warrant. Effective on (and subject to the occurrence
of) the Second Amendment Effective Date, Section 2 of the Warrant shall be
amended and restated in its entirety as follows:

 

2.       Term of Warrant. Subject to the terms and conditions hereof, at any
time or from time to time after the date hereof up to and including 5:00 p.m.,
New York time, on December 6, 2021, or if such day is not a Business Day, on the
immediately preceding Business Day (the “Exercise Period”), the Holder of this
Warrant may exercise this Warrant for all or any part of the Warrant Shares
purchasable hereunder (subject to adjustment as provided herein).

 

Article III
conditions precedent

 

This Amendment shall become effective upon, and shall be subject to, the prior
or simultaneous satisfaction of each of the following conditions in a manner
reasonably satisfactory to the Lender (the date when all such conditions are so
satisfied being the “Second Amendment Effective Date”):

 

SECTION 3.1. Counterparts. The Lender shall have received counterparts of this
Amendment executed on behalf of the Borrower, the Guarantors, and the Lender.

 

SECTION 3.2. Costs and Expenses, etc. The Lender shall have received all fees,
costs and expenses due and payable pursuant to Section 11.3 of the Credit
Agreement (including without limitation the reasonable fees and expenses of
Morrison & Foerster LLP, counsel to the Lender), if then invoiced, together with
any other fees separately agreed to by the Borrower and the Lender.

 

SECTION 3.3. Representations and Warranties; Second Amendment Effective Date
Certificate, etc. All statements set forth in Articles IV and V herein shall be
true and correct. The Lender shall have received a certificate, dated as of the
Second Amendment Effective Date and in form and substance satisfactory to the
Lender, duly executed and delivered by an Authorized Officer of the Borrower, in
which certificate the Borrower shall certify, represent and warrant that, at the
time such certificate is delivered, (i) all statements, representations and
warranties set forth in Articles IV and V below are true and correct immediately
before and immediately after giving effect to the Second Amendment Effective
Date, and (ii) all of the conditions set forth in this Article III have been
satisfied.

 

Article IV
Representations and Warranties

 

To induce the Lender to enter into this Amendment, each Loan Party represents
and warrants to the Lender as set forth below.

 

3

 

 

SECTION 4.1. Validity, etc. This Amendment, the Warrant and the Credit Agreement
(after giving effect to this Amendment) each constitutes the legal, valid and
binding obligation of each Loan Party, enforceable in accordance with its
respective terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

 

SECTION 4.2. Representations and Warranties, etc. Immediately prior to, and
immediately after giving effect to, this Amendment the following statements
shall be true and correct:

 

(a)       the representations and warranties set forth in each Loan Document (as
defined in the Credit Agreement) shall, in each case, be true and correct in all
respects with the same effect as if then made (unless stated to relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date); and

 

(b)       no Default (as defined in the Credit Agreement) shall have then
occurred and be continuing.

 

Article V
Confirmation

 

SECTION 5.1. Guarantees, Security Interest, Continued Effectiveness. Each Loan
Party hereby consents to the modifications made to the Loan Documents pursuant
to this Amendment and hereby agrees that, after giving effect to this Amendment,
each Loan Document to which it is a party is and shall continue to be in full
force and effect and the same are hereby ratified in all respects, except that
upon the occurrence of the Second Amendment Effective Date, all references in
such Loan Documents to the “Credit Agreement”, the “Existing Warrant”,
“Warrant”, the “Loan Documents”, “thereunder”, “thereof”, or words of similar
import shall mean the Credit Agreement, the Warrant and the other Loan
Documents, as amended or otherwise modified by this Amendment.

 

SECTION 5.2. Validity, etc. Each Loan Party hereby represents and warrants, as
of the Second Amendment Effective Date, that immediately after giving effect to
this Amendment, each Loan Document, in each case as modified by this Amendment
(where applicable and whether directly or indirectly), to which it is a party
continues to be a legal, valid and binding obligation of such Loan Party,
enforceable against such Person in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

 

4

 

 

Article VI
Miscellaneous

 

SECTION 6.1. Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.

 

SECTION 6.2. Loan Document Pursuant to Credit Agreement. This Amendment is a
Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with all of the terms and provisions of the Credit Agreement, as
amended hereby.

 

SECTION 6.3. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

SECTION 6.4. Counterparts. This Amendment may be executed by the parties hereto
in several counterparts, each of which when executed and delivered shall be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

SECTION 6.5. Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York.

 

SECTION 6.6. Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, the Loan Parties each jointly and severally agree that all of
the representations, warranties, terms, covenants, conditions and other
provisions of the Credit Agreement, the Warrant and the other Loan Documents
shall remain unchanged and shall continue to be, and shall remain, in full force
and effect in accordance with their respective terms. The amendments and other
waivers and modifications set forth in this Amendment shall be limited precisely
as provided for herein to the provisions expressly amended herein or otherwise
modified or waived hereby and shall not be deemed to be an amendment to, waiver
of, consent to or modification of any other term or provision of the Credit
Agreement, the Warrant or any other Loan Document or of any transaction or
further or future action on the part of any Credit Party which would require the
consent of the Lenders under the Credit Agreement, the Warrant or any of the
Loan Documents.

 

SECTION 6.7. No Waiver. This Amendment is not, and shall not be deemed to be, a
waiver of or a consent to any Default, Event of Default or other non-compliance
now existing or hereafter arising under the Credit Agreement or any other Loan
Document; provided, that Lender acknowledges and agrees that, as a result of
waivers granted by Lender to Borrower prior to the date hereof, no Default or
Event of Default occurred as a result of Borrower’s failure to make the
principal repayments required pursuant to Section 3.2(a) of the Credit Agreement
on May 31, 2018 and June 29, 2018.

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

  BORROWER:       VARIATION BIOTECHNOLOGIES (US), INC.         By /s/ Jeff
Baxter   Name: Jeff Baxter               Title: CEO

 

[Signature Page to Amendment]

 

 

 

 

  GUARANTORS:       SCIVAC LTD         By /s/ Jeff Baxter   Name: Jeff
Baxter               Title: CEO         VARIATION BIOTECHNOLOGIES INC.        
By /s/ Jeff Baxter   Name: Jeff Baxter   Title: CEO         VBI VACCINES INC.  
      By /s/ Jeff Baxter   Name: Jeff Baxter   Title: CEO         VBI VACCINES
(DELAWARE) INC.         By /s/ Jeff Baxter   Name: Jeff Baxter   Title: CEO

 

[Signature Page to Amendment]

 



 

 

 

  LENDER:         PERCEPTIVE CREDIT HOLDINGS, LP   By Perceptive Credit
Opportunities GP, LLC, its general partner         By: /s/ Sandeep Dixit   Name:
Sandeep Dixit   Title: Chief Credit Officer         By: /s/ Sam Chawla   Name:
Sam Chawla   Title: Portfolio Manager

 

[Signature Page to Amendment]

 

 

 

